Citation Nr: 0316703	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar strain syndrome.  

2.  Entitlement to a rating in excess of 10 percent for 
bursitis of the right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, a 10 percent rating for 
lumbar stain syndrome was increased to 20 percent and a 10 
percent rating for right hip bursitis was confirmed and 
continued.  

The Board has construed an April 2002 statement by the 
veteran as raising the issue of entitlement to service 
connection for a cervical spine disorder.  This issue has not 
been properly developed or certified for appellate 
consideration, and it is referred to the RO for appropriate 
action.  


REMAND

In correspondence to the Board dated and received in June 
2003, the veteran requested a video-conference hearing before 
a Veterans Law Judge (VLJ).  Thus, he must be scheduled for 
the next available hearing before a traveling VLJ from the 
Board.  See 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2002).

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

The RO should schedule the veteran for 
the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of this 
hearing at his last reported address.  
The veteran has indicated that he is 
generally available on Tuesdays, 
Wednesdays, or Thursdays.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




